Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/JP2018/030147 (international filing date: 08/10/2018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 20190387479 A1, hereinafter Gong, NOTE: Gong is a continuation of PCT/CN2018/080134 which filed on 03/23/2018 and claimed priority from provisional application 62476707 that filed on 03/24/2017), in view of BAE et al. (US 20190373588 A1, hereinafter BAE).

Regarding claim 6, Gong teaches a terminal comprising (in general, see fig. 1 and/or fig. 6 and their corresponding paragraphs, in particular, see fig. 1 and para. 51-58): 
a processor that controls (see at least fig. 13, e.g. components of an UE)
generation of a sequence of a first demodulation reference signal (DMRS) for demodulating a dynamic grant-based uplink shared channel (see at least para. 51, e.g. steps 14-16 --- first PUSCH type is scheduled with a dynamic grant (GRANT))
and 
generation of a sequence of a second DMRS for demodulating a configured grant-based uplink shared channel, based on higher layer parameters (see at least para. 51, e.g. steps 14-16 --- second PUSCH type is semi-persistently scheduled with a dynamic grant (SPS)); 
and 
a transmitter that transmits the first DMRS and the second DMRS (see at least para. 51, e.g. step 16 --- UE 20 can then send 16 physical uplink shared channel (PUSCH) and demodulation reference signal (DMRS) information to the TRP 10),
wherein the processor controls generation of the sequence of the first DMRS based on information separately configured by higher layer signaling for a plurality of mapping types configured in the dynamic grant-based uplink shared channel (see at least para. 51 along with fig. 6 and at least para. 81, e.g. two examples of time-frequency resources illustrating how PUSCH data and DMRS may be scheduled for transmission).
Gong differs from the claim, in that, it does not specifically disclose [parameters] configured separately, which is well known in the art and commonly used for reducing power consumption.
BAE, for example, from the similar field of endeavor, teaches similar or known mechanism of [parameters] configured separately (in general, see para. 220-250, in particular, see para. 237, e.g. some RRC parameters for a PUSCH according to a configured grant may be configured separately from a PUSCH according to a dynamic grant), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate BAE into the apparatus of Gong for reducing power consumption.

Regarding claim 7, Gong teaches a receiver that receives information indicating a identity (ID) corresponding to the first DMRS and information indicating a ID corresponding to the second DMRS, separately.  (Gong, see at least para. 51 along with para. 80, e.g. RNTI)
Gong differs from the claim, in that, it does not specifically disclose scrambling ID, which is well known in the art and commonly used for reducing power consumption.
BAE, for example, from the similar field of endeavor, teaches similar or known mechanism of scrambling identity (ID) (see at least para. 235, e.g. scrambled RNTI), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate BAE into the apparatus of Gong for reducing power consumption.

Regarding claim 10, this claim is rejected for the same reasoning as claim 6 except this claim is in method claim format.

Regarding claim 11, this claim is rejected for the same reasoning as claim 6.  To be more specific, one skilled in the art would have known that claim 11 performs reverse procedures of those of claim 6; more specifically, it would be a base station of claim 11 that performs the reverse receiving from and transmitting to a terminal of claim 6.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 6.

Regarding claim 15, this claim is rejected for the same reasoning as combination of claims 6 and 11, except this claim is in system claim format.
To be more specific, Gong in view of BAE also teaches a same or similar system  comprising a terminal and a base station (Gong, see at least fig. 1 and/or fig. 6), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of BAE, as applied to claims 6 and 7 above, and further in view of Cao et al. (US 20190230689 A1, hereinafter Cao).

Regarding claim 9, Gong in view of BAE teaches the processor controls determination of the higher layer parameters used for generation of the sequence of the second DMRS (Gong, see at least para. 51, e.g. steps 14-16).
Gong in view of BAE differs from the claim, in that, it does not specifically disclose [the second DMRS] based on whether transform precoding is enabled or disabled, which is well known in the art and commonly used for effective resource allocations.
Cao, for example, from the similar field of endeavor, teaches similar or known mechanism of [the second DMRS] based on whether transform precoding is enabled or disabled (see at least para. 124, e.g. when transform precoding is enabled or disabled), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Cao into the apparatus of Gong in view of BAE for effective resource allocations.

Regarding claim 13, this claim is rejected for the same reasoning as claim 9.


Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered.  Regarding independent claims 6, 10, 11, and 15, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465